994 So. 2d 1169 (2008)
Ronald E. KNAUSE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-3935.
District Court of Appeal of Florida, First District.
October 7, 2008.
Rehearing Denied November 26, 2008.
Ronald E. Knause, pro se, Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of August 11, 2008, the Court has determined that the notice of appeal failed to timely invoke the Court's appellate jurisdiction. See Fla. R. App. P. 9.140(b)(3). Accordingly, the appeal is hereby dismissed. See Proctor v. State, 845 So. 2d 1007 (Fla. 5th DCA 2003).
In light of the dismissal, the appellant's Motion to Consolidate, filed on August 8, 2008, is denied as moot.
BARFIELD, ALLEN, and THOMAS, JJ., concur.